Citation Nr: 1142776	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, schizophrenia, bipolar disorder, and social disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to November 1974.

This matter was last before the Board of Veterans' Appeals (Board) in January 2011 on appeal from January 2005 and April 2006 RO rating decisions. The rating decisions denied the Veteran's claim for service connection and the Board remanded for additional development. A complete procedural history of this appeal can be found in the introductory section of the Board's January 2011 remand.

The Veteran's claim is construed as encompassing all of mental health diagnoses of record in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is competent to testify as to his medical history and symptomatology, but his testimony is not credible.  

2. The preponderance of the evidence reflects that the Veteran does not have PTSD or any other psychiatric disability due to, or aggravated by, any incident of his active duty service.





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for the establishment of service connection for a psychiatric disability other than PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having reviewed the record on appeal, the Board concludes that the notice requirements of the VCAA have been satisfied.  The notice and assistance provisions of the VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in November 2004, which informed him of the requirements needed to establish entitlement to service connection.  A PTSD questionnaire was sent to the Veteran in August 2005.  He also was informed in a March 2006 letter as to how a disability rating and effective date would be assigned if his claim was granted, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These letters were sent prior to the April and August 2006 adjudications.

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment and personnel records, VA medical records, private medical records, and lay statements have been associated with the claims file.  The record reflects that all available, identified private records have been gathered and the Veteran indicated on a September 2011 VCAA response form that he had no additional evidence to submit.  

As noted above, this matter was previously remanded.  In January 2011, the Board directed that the AMC provide the Veteran with a VA examination, make additional efforts to obtain his complete service records, and obtain any additional available private treatment records.  The record reflects that additional private treatment records were obtained. Additional service records also were obtained and the RO subsequently issued an April 2011 formal finding of lack of information to corroborate any stressor associated with the claim for PTSD. A VA examination was conducted in April 2011 and a copy of the report has been associated with the claims file.  As the report reflects review of the claims file and examination of the Veteran, the Board finds the opinion adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additional service and private records have been gathered and a VA examination has been conducted in accordance with the prior remand.  The AMC readjudicated the claim in a September 2011 supplemental statement of the case (SSOC). The Board finds that all actions and development directed in the earlier remands have been completed and the RO/AMC has achieved substantial compliance with its January 2011 directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran and his representative have not made VA aware of any additional evidence that needs to be obtained in order to fairly decide his claim. As such, the Board finds that the duty to assist has been met and the record, as it stands, includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the Veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).   Accordingly, the Board will adjudicate the claim on the merits.

Service Connection

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  Specifically, he contends that he was treated for psychiatric disability in service and currently experiences a psychiatric disability as the result of service.  As the claims file reflects that the Veteran may have experienced some mental health symptoms prior to service, the Board also will address entitlement to service connection for a psychiatric disability on the basis of aggravation of a pre-existing condition.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (the Board must address theories of entitlement that are explicitly raised by the claimant or the evidence of record).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and, as such, they must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran has contended that he experiences a psychiatric disability as the result of his in-service experiences.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Veteran's service treatment records reflect no complaints of, or treatment for, mental disorder. Specifically, his April 1974 enlistment examination was normal and he indicated that he did not experience any depression, excessive worry, or nervous trouble. His October 1974 examination also was normal and the Veteran again denied any depression, excessive worry, or nervous trouble. The Veteran wrote on his separation examination: "I am in good health and take no medication." Service personnel records reflect disciplinary actions due to tardiness, failure to maintain a clean area, and possession of marijuana.  In October 1974, he was recommended for discharge due to his disciplinary history; discharge under honorable conditions was approved in November 1974.

Records from the Social Security Administration (SSA) reflect a determination that the Veteran was experiencing substance abuse disorder in 1987, but was not unable to work. However, the SSA later determined that the Veteran had been disabled since 1985 due to schizophrenia. Psychiatric evaluations conducted by the SSA also reflect diagnosis of a depressive disorder. 

Private treatment notes reflect diagnoses of adjustment disorder, anxiety, and depression in 1996 and 2000. None of these private treatment records attribute any mental health disorder to the Veteran's military service although a December 1998 note does state that he abused substances while he was in the service.

During a June 2003 private mental health treatment session, the Veteran reported that he first received psychiatric treatment while he was in the military. He informed the health care provider that he quit school at age 15 because his mother was murdered and he could no longer concentrate. A March 2004 private hospital note reflects that the Veteran requested treatment mainly due to difficulty dealing with his social situation. In November 2004, he was diagnosed with depression and paranoid schizophrenia. 

A January 2005 private psychiatric evaluation resulted in diagnoses of recurrent bipolar disorder and depression. The Veteran informed a different mental health professional in January 2005 that he began abusing substances at age 15. In June 2005, the Veteran informed another private mental health professional that he began drinking at age 13 and started used marijuana as an adolescent; he stated that he had been kicked out of the military due to use of alcohol and drugs.

The Veteran tested positive on a VA PTSD screening in August 2005. In October 2005 he informed a VA treatment provider that he wanted compensation for PTSD. He was treated at a VA PTSD clinic in November 2005 and reported intrusive thoughts of his mother. During a December 2005 VA mental health treatment session, a psychologist noted that the Veteran denied any in-service events that were particularly frightening or upsetting and that he did not have any (italics added for emphasis) traumatic stressor meeting the diagnostic criteria for PTSD. During a subsequent treatment session, the Veteran "expressed agreement that he does not have PTSD;" he was diagnosed with substance abuse and paranoid schizophrenia. The Veteran's prior positive screen for PTSD was cleared in his treatment records.

In October 2005, the Veteran submitted a response to a VA stressor questionnaire. He listed his stressful experiences as follows: his mother died from being beaten and he believed his father was responsible; he was not allowed to play football in high school due to poor grades; and he increased alcohol and marijuana use in the military and received disciplinary action and discharge.  The Veteran indicated that he thought about his mother every day and used alcohol and drugs to deal with the resulting emotional pain.

The claims file continues to reflect on-going psychiatric treatment for a variety of diagnoses including depression, anxiety, bipolar disorder, schizophrenia, psychosis and PTSD. None of the subsequent treatment notes discuss his military service, with the exception of an occasional notation that he did serve in the military for six (6) months.  However, an October 2009 VA treatment note observes that the Veteran became irritable when discussing his military experiences. In May 2010, the Veteran's girlfriend informed a VA health care provider that he was having nightmares about his military experiences.  However, in August 2010, the Veteran informed a VA physician that "he tells his girlfriend that he has nightmares from military because she gets worked up if he told her about his real dreams," which are "about his mother and he misses her."

In January 2011, the Veteran informed a VA behavioral health care provider that he had been diagnosed with PTSD secondary to his mother's death. The note reflects a diagnosis of psychosis and the observation that the Veteran had experienced mental health symptoms and substance abuse since high school. The note indicated that future treatment would need to address whether he was experiencing paranoid schizophrenia or a substance-induced psychosis/mood disorder.

The Veteran was afforded a VA examination in April 2011. The resulting report reflects review of the Veteran's service records and VA and private medical records. The examiner interviewed the Veteran and noted that he indicated his father "constantly" beat his mother in front of him and that his mother was murdered; the Veteran indicated that his father was responsible for her death. He reported feeling uncomfortable and unsafe and at home and stated that he began using marijuana and heroin after his mother died. The examiner noted that the Veteran demonstrated poor psychosocial adjustment due to the death of his mother prior to his military service. The examiner also noted the Veteran's history of in-service disciplinary problems and resulting discharge. The Veteran did maintain employment subsequent to his discharge to service and the examiner observed "several years of successful work functioning." 

The 2011 VA examiner observed that there were no records of any psychiatric treatment within one (1) year of the Veteran's discharge from service or until the 1980's. The Veteran reported hearing voices that threatened him. As the Veteran did not report any traumatic stressors during service, the examiner stated that he did not have PTSD as the result of his military service. The examiner noted that learning of his mother's death was a stressful event, but did not rise to the DSM-IV diagnostic criteria required for PTSD, and that he denied any post-military traumatic experiences.  Based on the Veteran's interview and his symptomatology, the examiner diagnosed paranoid schizophrenia and substance abuse disorder.  The examiner opined that both diagnoses were unrelated to his military service as substance abuse began prior to service and he was able to work successfully for multiple years after his service.  He was not diagnosed with, or treated for, other psychiatric disability until years after his military service and he did not report any military stressors.

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2010).  As the record shows that the criteria for entitlement to service connection for PTSD are not met since the Veteran does not meet the diagnostic criteria for PTSD, service connection for PTSD is denied. 

There is no medical evidence that the Veteran experiences any other mental disorder as a direct result of his military service, but a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b).

Generally, veterans are presumed to have entered service in sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).  The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service.  38 C.F.R. § 3.304(b) (2010).  Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no- aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and (italics added for emphasis) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

As no mental disorder or substance abuse disorder was noted upon the Veteran's entrance into service, he is entitled to the statutory presumption that he was of sound condition, unless clear and convincing evidence can be shown to rebut the presumption.  In determining whether the presumption is rebutted by clear and convincing evidence, the Board observes that he has informed multiple health care providers that he abused substances prior to his enlistment in service, his service records reflect use of marijuana, and a January 2011 mental health professional opined that he experienced mental health symptoms prior to service. Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  However, to fully rebut the presumption, the record must also contain clear and unmistakable evidence that any preexisting disability was not aggravated by active service.  In this regard, the service treatment records clearly reflect substance abuse, but no psychiatric disabilities.  

A January 2011 VA health care provider has opined that the Veteran experienced some mental health symptoms prior to service, but no examiner, or other health care provider, has opined that his military service worsened, beyond a natural progression, or aggravated any preexisting psychiatric disability.  Further, the April 2011 VA examiner noted that the Veteran worked successfully after service and did not require mental health treatment for a number of years after service; the examiner also explicitly opined that none of the Veteran's current psychiatric disabilities were related to his military service.  However, as there is some evidence that the Veteran experienced mental health symptoms prior to service and the Veteran has contended that he increased his substance abuse in service due to emotional pain, it cannot be found that there is clear and unmistakable evidence that any preexisting condition was not aggravated by active service. Therefore, the second prong for rebutting the presumption of soundness has not been satisfied. Accordingly, the presumption remains intact and the claim must be analyzed on an incurrence basis.  Verdon, 8 Vet. App. 529.

The Veteran informed a June 2003 treatment provider that he was treated for psychiatric disability while in the military. In regard to this statement, and others, made by the Veteran to his healthcare providers, the U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although the Court has held that VA cannot reject a medical opinion simply because it is based on history supplied by a veteran, the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  As indicated above, the Veteran's service treatment records refute his claims of in-service psychiatric treatment. 

Medical professionals have observed that the Veteran's substance abuse disorder pre-existed his military service and a January 2011 health care provider opined that he also experienced mental health symptoms prior to his time in service.  His mental health symptoms have been described in the treatment record both as situational and due to polysubstance abuse.  The 2011 VA examiner opined that his diagnoses were not related to military service.  This opinion is supported by the Veteran's own testimony that he did not undergo any traumatic events in service, but was traumatized by the death of his mother and began using substances prior to service to deal with the emotional pain residual from her death.

Although the Veteran contended in a 2004 statement that he experiences depression and schizophrenia as the result of his military service, he has contradicted himself in later statements and is not qualified as a lay person to provide a medical opinion as to etiology.  Routen, 10 Vet. App. 183.  In regard to the medical opinions of record, the Court has held that a physician's review of the claims file is not the determinative factor in assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but it noted that a physician should have information regarding relevant case facts.  The 2011 VA examination report reflects that health care provider thoroughly reviewed the record and was aware of the Veteran's contentions and treatment history; no other opinions of record reflect such review.  Further, the examiner's opinion is explained and supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The 2011 VA examiner's medical opinion provides both clear conclusions and reasoned medical explanations as to the (lack of) relationship between the Veteran's diagnoses and his military service.  No medical professional has opined that the Veteran experiences any psychiatric disability as the result of his service.  Further, the Veteran's account of his medical history is not credible due to inconsistency including his own admissions that he does not experience nightmares of military experiences, but of his mother, and that he did not experience any trauma in the military. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 55-57.
 












(CONTINUED ON NEXT PAGE)
In regard to the Veteran's substance abuse, which is noted to have pre-dated his military service and which he contended increased during service, the Board notes that service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. §§ 105 , 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Although the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability, the Veteran is not service-connected for any such disability as discussed immediately above.  Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001). 


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


